Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 08/01/2022 in which the claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5. 	         Claims 1-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10,044,519 B2 in view of Fadell et al. (US 2015/0156031 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting patent claim 
                The difference between the instant claim 1 and conflicting patent claim 1 is the addition of limitation “wherein the doorbell comprises a camera, a button, a first speaker, 5a microphone, and a motion detector coupled to an outer housing “  in the instant claim 1. See the table below.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize limitation “wherein the doorbell comprises a camera, a button, a first speaker, 5a microphone, and a motion detector coupled to an outer housing“  in the method of the conflicting patent claim 1, since network-connected smart doorbell with sensing components like a camera on the doorbell to transmit images of the visitor approaching the door, sensing when doorbell button is pressed, microphone and speaker in which two-way voice communication to be established between the network-connected smart device/doorbell and the user device, and motion detection to detect when one or more unknown individuals are approaching the home which may result in visitor sensing functionality being enhanced for further detection and analysis Fadell et al. (Para[0136], [0204], [0250], [0415], [0496]),
                The difference between the instant claim 17 and conflicting patent claim 17 is the addition of limitation “a first 7speaker configured to emit at least one sound, a microphone configured to capture 8at least one sound, and a motion detector configured to detect at least one motion, 9at least one of the button, the camera, the first speaker, the microphone, and the 10motion detector coupled to an outer housing of the doorbell, “ in the instant claim 17. See the table below
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize limitation “ a first 7speaker configured to emit at least one sound, a microphone configured to capture 8at least one sound, and a motion detector configured to detect at least one motion, 9at least one of the button, the camera, the first speaker, the microphone, and the 10motion detector coupled to an outer housing of the doorbell “ in the method of the conflicting patent claim 17, since network-connected smart doorbell with sensing components like a camera on the doorbell to transmit images of the visitor approaching the door, sensing when doorbell button is pressed, microphone and speaker in which two-way voice communication to be established between the network-connected smart device/doorbell and the user device, and motion detection to detect when one or more unknown individuals are approaching the home which may result in visitor sensing functionality being enhanced for further detection and analysis Fadell et al. (Para[0136], [0204], [0250], [0415], [0496]).

Instant application: 17/878,721
US Patent: 10,044,519 B2
1. A method of using a doorbell system comprising a doorbell and a remote communication device, wherein the doorbell comprises a camera, a button, a first speaker, a microphone, and a motion detector coupled to an outer housing, and wherein the doorbell system is configured to be coupled to a building, the method comprising: coupling communicatively the remote communication device to a wireless network of the building, to the doorbell, and to a remote computing device; detecting, by the doorbell, a trigger of the button of the doorbell; sending a visitor alert from the remote communication device to the remote computing device via the wireless network of the building; and electrically coupling the doorbell to an Ethernet cable such that the Ethernet cable electrically powers the doorbell.
5. The method of Claim 1, further comprising receiving a first communication, by the remote communication device, from the wireless network, and then in response to receiving the first communication, sending a second communication from the remote communication device to the doorbell, and then in response to the doorbell receiving the second communication, entering, by the doorbell, a higher power state.
1. A method of using a doorbell system comprising a doorbell and a remote communication device, wherein the doorbell system is configured to be coupled to a building, the method comprising: coupling communicatively the remote communication device to a wireless network of the building, to the doorbell, and to a remote computing device; detecting, by the doorbell, a trigger of a button of the doorbell taking, by a camera, an image of a visitor; searching, by the doorbell system, a database comprising a plurality of images; determining, by the doorbell system, an identity of the visitor from the plurality of images; receiving a first communication, by the remote communication device, from the wireless network; sending a second communication from the remote communication device to the doorbell in response to receiving the first communication; and entering, by the doorbell, a higher power state in response to the doorbell receiving the second communication.
15. The method of claim 1, further comprising sending a visitor alert from the remote communication device to the remote computing device via the wireless network of the building.
16. The method of claim 1, further comprising electrically coupling the doorbell to an Ethernet cable such that the Ethernet cable electrically powers the doorbell.

2. The method of Claim 1, further comprising electrically coupling the remote communication device to a power outlet of the building.
2. The method of claim 1, further comprising electrically coupling the remote communication device to a power outlet of the building
3. The method of Claim 2, further comprising mechanically coupling the remote communication device to a power outlet of the building such that the remote communication device is held by the power outlet.
3. The method of claim 2, further comprising mechanically coupling the remote communication device to a power outlet of the building such that the remote communication device is held by the power outlet.
4. The method of Claim 3, further comprising coupling the doorbell to an exterior of the building and coupling the remote communication device to an interior of the building.
4. The method of claim 3, further comprising coupling the doorbell to an exterior of the building and coupling the remote communication device to an interior of the building
6. The method of Claim 5, wherein entering the higher power state comprises taking, by the doorbell, a video.
5. The method of claim 1, wherein entering the higher power state comprises taking, by the doorbell, a video.
7. The method of Claim 5, wherein entering the higher power state comprises sending, by the doorbell, a third communication from the doorbell to the wireless network of the building.
6. The method of claim 1, wherein entering the higher power state comprises sending, by the doorbell, a third communication from the doorbell to the wireless network of the building.
8. The method of Claim 5, wherein entering the higher power state comprises sending, by the doorbell, a third communication from the doorbell to the remote computing device.
7. The method of claim 1, wherein entering the higher power state comprises sending, by the doorbell, a third communication from the doorbell to the remote computing device.
9. The method of Claim 1, further comprising communicatively coupling the remote communication device to the doorbell via a first wireless communication system, and communicatively coupling the doorbell to the wireless network of the building via a second wireless communication system that consumes more energy per unit of operating time than the first wireless communication system.
8. The method of claim 1, further comprising communicatively coupling the remote communication device to the doorbell via a first wireless communication system, and communicatively coupling the doorbell to the wireless network of the building via a second wireless communication system that consumes more energy per unit of operating time than the first wireless communication system.
10. The method of Claim 9, further comprising activating the second wireless communication system, by the doorbell, in response to the doorbell receiving a first communication from the remote communication device.
9. The method of claim 1, further comprising activating the second wireless communication system, by the doorbell, in response to the doorbell receiving a first communication from the remote communication device.
11. The method of Claim 10, further comprising sending, by the remote communication device, the first communication to the doorbell in response to receiving, by the remote communication device, a second communication from the remote computing device.
10. The method of claim 9, further comprising sending, by the remote communication device, the first communication to the doorbell in response to receiving, by the remote communication device, a second communication from the remote computing device.
12. The method of Claim 1, further comprising entering, by the remote computing device, a doorbell setting parameter, receiving, by the remote communication device, the doorbell setting parameter, sending the doorbell setting parameter from the remote communication device to the doorbell, and then updating a doorbell setting in response to the doorbell receiving the doorbell setting parameter.
11. The method of claim 1, further comprising entering, by the remote computing device, a doorbell setting parameter, receiving, by the remote communication device, the doorbell setting parameter, sending the doorbell setting parameter from the remote communication device to the doorbell, and then updating a doorbell setting in response to the doorbell receiving the doorbell setting parameter.
13. The method of Claim 1, further comprising sending a video from the doorbell to  the remote communication device, and then sending the video from the remote communication device to the remote computing device such that the remote communication device communicatively couples the doorbell to the remote computing device.
12. The method of claim 1, further comprising sending a video from the doorbell to the remote communication device, and then sending the video from the remote communication device to the remote computing device such that the remote communication device communicatively couples the doorbell to the remote computing device.
14. The method of Claim 13, further comprising sending the video from the doorbell to the remote communication device while the doorbell is located outside of the building and while the remote communication device is located inside of the building.
13. The method of claim 12, further comprising sending the video from the doorbell to the remote communication device while the doorbell is located outside of the building and while the remote communication device is located inside of the building.
15. The method of Claim 1, wherein the remote communication device comprises a second speaker, the method further comprising emitting a notification sound from the second speaker in response to the doorbell detecting the trigger of the button.
14. The method of claim 1, wherein the remote communication device comprises a speaker, the method further comprising emitting a notification sound from the speaker in response to the doorbell detecting the trigger of the button.
17. A doorbell system configured to be coupled to a building having a wireless network, the doorbell system comprising: a doorbell having a button configured to be pressed by a visitor to notify occupants of the building, a camera configured to capture at least one image, a first speaker configured to emit at least one sound, a microphone configured to capture at least one sound, and a motion detector configured to detect at least one motion, at least one of the button, the camera, the first speaker, the microphone, and the motion detector coupled to an outer housing of the doorbell, wherein the doorbell comprises a first wireless communication system and a second wireless communication system, wherein the first wireless communication system consumes less energy per unit of operating time than the second wireless communication system; and a remote communication device coupled to a power outlet of the building and located remotely relative to the doorbell, wherein the remote communication device comprises a second speaker configured to emit a sound in response to the visitor pressing  the button, wherein the remote communication device comprises a third wireless  communication system and a fourth wireless communication system, wherein the third wireless communication system consumes less energy per unit of operating time than the fourth wireless communication system, wherein at least one of the third wireless communication system and the fourth wireless communication system is configured to enable the remote communication device to send a visitor alert to a remote computing device.
17. A doorbell system configured to be coupled to a building having a wireless network, the doorbell system comprising: a doorbell having a button configured to be pressed by a visitor to notify occupants of the building, wherein the doorbell comprises a first wireless communication system and a second wireless communication system, wherein the first wireless communication system consumes less energy per unit of operating time than the second wireless communication system, wherein the doorbell comprises a camera configured to take an image of a visitor; and a remote communication device coupled to a power outlet of the building and located remotely relative to the doorbell, wherein the remote communication device comprises a speaker configured to emit a sound in response to the visitor pressing the button, wherein the remote communication device comprises a third wireless communication system and a fourth wireless communication system, wherein the third wireless communication system consumes less energy per unit of operating time than the fourth wireless communication system, wherein the doorbell system is configured to search a database comprising a plurality of images and determine an identity of the visitor from the plurality of images.
18. The doorbell system of Claim 17, wherein the remote communication device is communicatively coupled with the wireless network via the fourth wireless communication system, and is communicatively coupled with the first wireless communication system of the doorbell via the third wireless communication system.
18. The system of claim 17, wherein the remote communication device is communicatively coupled with the wireless network via the fourth wireless communication system, and is communicatively coupled with the first wireless communication system of the doorbell via the third wireless communication system.
19. The doorbell system of Claim 18, wherein the doorbell is communicatively coupled with the wireless network via the second wireless communication system in response to receiving a communication from the remote communication device via the first wireless communication system.
19. The system of claim 18, wherein the doorbell is communicatively coupled with the wireless network via the second wireless communication system in response to receiving a communication from the remote communication device via the first wireless communication system.
20. The doorbell system of Claim 19, wherein the doorbell is electrically coupled to an Ethernet cable such that the Ethernet cable electrically powers the doorbell.
16. The method of claim 1, further comprising electrically coupling the doorbell to an Ethernet cable such that the Ethernet cable electrically powers the doorbell.


Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.  	Claims 1-4, 9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2015/0156031 A1) in view of Siminoff et al. (US 2015/0022620 A1) and Fernandez et al. (US 2015/0035987 A1).

 	Regarding claim 1, Fadell discloses a method of using a doorbell system comprising a doorbell and a remote communication device (Para[0058], [0357], [0363] –[0369], [0408], [0505] & fig. 1 teaches of doorbell 106 connected to plurality of remotely located devices using a wireless network & para[0327] teaches of the user-communicative component may be any suitable smart component of smart environment 100 any conventional component of a user environment (e.g., a chime of a conventional doorbell and/or an emergency light of a home), wherein the doorbell comprises a camera para[0415] teaches detecting presence of visitor by camera sensing), a button (Para[0327] & & figs. 8a-8c teaches of the input button ex:812), a first speaker (para[0327], [0399] & figs. 8a-8c teaches audio speaker 836 of doorbell 106), a microphone (para[0326]- [0327] & figs. 8a-8c teaches of the microphone 844),  and a motion detector coupled to an outer housing para[0415] & figs. 8a-8c teaches motion data sensed by the motion sensing component 828 of doorbell 106), and wherein the doorbell system is configured to be coupled to a building, the method comprising (Para[0054] – [0057] & fig. 1 teaches of doorbell 106 connected to plurality of remotely located devices (remote communication device) using a wireless network and can be connected to a smart phone(remote computing device & para[0327] teaches of the user-communicative component may be any suitable smart component of smart environment 100 any conventional component of a user environment (e.g., a chime of a conventional doorbell and/or an emergency light of a home): detecting, by the doorbell, a trigger of the button of the doorbell (Para[0054], [0254] & figs. 8a-8c teaches of smart doorbell 106 includes a button 812 that, upon being touched, depressed, or otherwise activated, causes an audible, visual, or otherwise detectable audible notification to be broadcasted within the home). 
 	Fadell does not explicitly disclose coupling communicatively the remote communication device to a wireless network of the building, to the doorbell, and to a remote computing device; sending a visitor alert from the remote communication device to the remote computing device via the wireless network of the building; and electrically coupling the doorbell to an Ethernet cable such that the Ethernet cable electrically powers the doorbell.  However Siminoff discloses coupling communicatively the remote communication device to a wireless 8network of the building, to the doorbell, and to a remote computing device (Figs. 12, 15 & para [0082] - [0090] teaches of the third party doorbell 59 and Smart Device 54 communicating with Wireless Communication Device 61); and sending a visitor alert from the remote communication device to the remote computing device via the wireless network of the building (Para [0080] - [0085] & Figs. 12, 15 that the system network 52 can stream live video or still images to smart device 54. User 62 to communicate through smart device 54, allows the user 62 to lock and unlock a door through the use of a smart device application. User 62 receiving notification on their smart device 54 when visitor 63 presses or another trigger on the wireless doorbell 61. User 62 receiving notification on their smart device 54 when visitor 63 presses or another trigger on the wireless doorbell 61.Wireless Communication Doorbell 61 may communicate with Third Party Doorbell Chime 59. Third Party Doorbell Chime 59 may be a stand-alone product or component that may emit an audio chime or message, amongst other functions to User 62 when Button 11 is pressed on Wireless Communication Doorbell 61.  Third party Doorbell Chime 59 may be connected to user’s Network 65, along with Wireless Communication Doorbell 61. Third party Doorbell Chime 59 may take the form of a USB dongle, containing a communications module (e.g. Wi-Fi or Bluetooth), speaker and microphone. USB dongle may act as a Wi-Fi extender, repeater or booster to provide more or better access to User’s Network 65.  USB dongle may contain components, (e.g. found in a Wi-Fi router) capable of receiving wireless signals transmitted from User’s Network 65, amplifying the wireless signal, and then transmitting the boosted signal throughout user 62's location or facility. Para[0092]- [0096] & FIG. 16 further teaches server 53 identifies what Smart Devices 54, web based applications, Third party Doorbell Chimes 59 and other devices may be associated with Wireless Communication Doorbell 61.User 62 may receive Accept/Deny Prompt 56 on smart device 54 or another device associated with Wireless Communication Doorbell 61. Also, the order can be different order than described in fig. 16.  For example, Server 53 may route data to Third Party Doorbell Chime 59 prior to routing data to smart device 54. Also, para[0086]– [0087] & Figs. 12, 14 teaches of third party hardware 58 communicating with user when the visitor 63 presses button 11 of the wireless communication doorbell 61). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a method for controlling smart-home environment of smart devices of Fadell with the method of having doorbell chimes to emit audio message when communications received from doorbell of Siminoff in order to provide a system in which the user and visitor to communicate effectively.
  	Fadell in view of Siminoff does not explicitly disclose and electrically coupling the doorbell to an Ethernet cable such that the Ethernet cable electrically powers the doorbell. However,  Fernandez discloses and electrically coupling the doorbell to an Ethernet cable such that the Ethernet cable electrically powers the doorbell (para[0047] teaches doorbell unit 230 powered by wired ethernet  (PoE)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for communicating with visitors, and switching from active mode to low-power mode in response to deactivation trigger of Fadell in view of Siminoff  with the method for doorbell security  which include may include multiple power supply options of Fernandez in order to provide doorbell security system that can be configured to unlock or lock the door by sending a signal to activate a relay configured to activate or power an unlock/lock mechanism (such as an electrical or motorized unlock/lock mechanism). 

 	Regarding claim 2, Siminoff further discloses the method, further comprising electrically coupling the remote communication device to a power outlet of the building (Para [0083] & fig. 15teaches of Third Party Doorbell chime 59 may take the form of a USB dongle, containing a communications module (e.g. Wi-Fi or Bluetooth), speaker and microphone.  In this aspect, said USB dongle may derive power by being plugged into a computer or into a USB adapter).  Motivation to combine as indicated in claim 1.
 	 	Regarding claim 3, Siminoff further discloses the method, further comprising mechanically coupling the 13remote communication device to a power outlet of the building such that the remote 14communication device is held by the power outlet Para [0083] & fig. 15 teaches of Third Party Doorbell chime 59 may take the form of a USB dongle, containing a communications module (e.g. Wi-Fi or Bluetooth), speaker and microphone.  In this aspect, said USB dongle may derive power by being plugged into a computer or into a USB adapter).  Motivation to combine as indicated in claim 1.

 	Regarding claim 4, Siminoff further discloses 15tthe the method, further comprising coupling the doorbell to an 16exterior of the building and coupling the remote communication device to an interior of the 17building (figs. 12, 16). Motivation to combine as indicated in claim 1.

 	Regarding claim 9, Siminoff further discloses the method, further comprising communicatively coupling the remote communication device to the doorbell via a first wireless communication system, 3and communicatively coupling the doorbell to the wireless network of the building via a 4second wireless communication system that consumes more energy per unit of operating 5time than the first wireless communication system (fig. 12, 15 teaches the Wireless Communication Doorbell 61 and Third Party Doorbell Chime 59, Para[0088] & Fig, 15 recited different communication protocols. Using User's Network 65 may be a local area network (LAN), internet area network (IAN) or a wide area network (WAN) that connects voice and data end points within a wireless network. Once devices within the system are connected to User's Network 65 (unless equipped with 3G, 4G, LTE, etc.), then the devices may communicate by sending data to System Network 52. System Network 52 is wireless telecommunications network that allows for the transfer of data to and from Wi-Fi enabled devices & para [0077] & FIG. 12, teaches Communications Module 23 may be an off the shelf component such as the GS2011M module by Gainspan, or it may be any other module that adds low power, high speed Wi-Fi and Internet connectivity to any device with a microcontroller and serial host interface. Other data transmission protocols such as Bluetooth or zigbee may be incorporated into the Communications Module 23 to transmit data to mobile devices or any other device capable of receiving wireless data transmission, thus that the different communication protocols such as WI-FI versus 4G LTE are at different power consumption levels, similarly Bluetooth versus 3G are at different power consumption levels. Moreover, anyone of the communication systems in any of these above mentioned protocols could be in low-power mode when in hibernation and would use less power than the active state). Motivation to combine as indicated in claim 1.

 	Regarding claim 15, Siminoff further discloses the method, wherein the remote communication device 27comprises a second speaker, the method further comprising emitting a notification sound 28from the second speaker in response to the doorbell detecting the trigger of the button (para [0092] & fig. 16   teaches of Third Party Doorbell chime 59 may contain a communication module, input button, speaker and microphone, Visitor 63 may push Button 11 located on the front face of Wireless Communication Doorbell 61 at Step 302, triggering Wireless Communication Doorbell 61 to transmit data wirelessly to System Network 52). Motivation to combine as indicated in claim 1.  

	Regarding claim 16, Siminoff further discloses 22tth 26tthethe method, wherein the remote communication device comprises a chime (Fig. 12 & Para [0083] teaches of the third party doorbell chime 59).

10. 	Claims 5-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Fadell et al. (US 2015/0156031 A1) in view of Siminoff et al. (US 2015/0022620 A1) and Fernandez et al. (US 2015/0035987 A1) in further view of Hwang et al. (US 2015/0163463 A1).

 		Regarding claim 5, Fadell in view of Siminoff and Fernandez discloses t9the method of Claim 1, Siminoff further discloses then in response to the doorbell receiving the 22second communication, entering, by the doorbell, a higher power state (para[0045]-  [0046],  [0066] [0086], [0088]  [0090]) from low-power mode to active mode.” , several different activation triggers including a signal from a remote device, a visitor pushing the doorbell button, and an infrared sensor detecting motion which can bring the can bring the Wireless Communication Doorbell out of the low power/hibernation mode & claim 1 “switching the processor from low-power mode to active mode in response to an activation trigger; … wherein the activation trigger comprises one or more of a button signal, a sensor signal, and a signal from the user at the remote communication device).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for controlling smart-home environment of smart devices of Fadell in view of Fernandez with the method  for communicating e.g. video and audio communication, with visitors, having a processor that is switched from active mode to low-power mode in response to deactivation trigger in order to provide a system in which the power consumption of the electrical system is effectively reduced of Siminoff in order to provide a system in which power management continuously draws power from battery to power wireless communication doorbell while at the same time routing power from spring contacts or connector to battery such that battery is allowed to maintain a constant level of charge.
 		Fadell in view of Siminoff and Fernandez does not explicitly disclose further comprising receiving a first 18communication, by the remote communication device, from the wireless network, and 19then in response to receiving the first communication, sending a second communication 20from the remote communication device to the doorbell. However, Hwang discloses further comprising receiving a first 18communication, by the remote communication device, from the wireless network, and 19then in response to receiving the first communication, sending a second communication 20from the remote communication device to the doorbell (para [0040] teaches communication module 310 may receive, at a chime unit, data associated with capturing an image using a camera in a doorbell unit.  The data may be sent over doorbell wiring between the chime unit and the doorbell unit). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for communicating with visitors, and switching from active mode to low-power mode in response to deactivation trigger of Fadell in view of Siminoff and Fernandez with the method of capturing images continuously captured at a predetermined frame rate according to a setting of a user policy  of Hwang in order to provide a system that detects when a person approaches a door and/or presses a doorbell button and providing notification messages upon detecting the person at the door. 

 	Regarding claim 6, Siminoff further discloses t23the method, wherein entering the higher power state comprises 24taking, by the doorbell, a video (Para [0086] depressing Button 11 or another trigger may cause Camera 18 of Wireless Communication Doorbell 61 to record a static or continuous video image, which is sent to User 62 along with notification at Smart Device 54 & Para [0046], [0076]). Motivation to combine as indicated in claim 5. 

 	Regarding claim 7, Siminoff further discloses t23the method25, wherein entering the higher power state comprises 26sending, by the doorbell, a third communication from the doorbell to the wireless 27network of the building (Para [0077] teaches of the wireless Communication Doorbell 61 may be connected to User's Network 65 for Communications Module 23 to communicate with Smart Device 54 via System Network 52). Motivation to combine as indicated in claim 5. 

 	Regarding claim 8, Siminoff further discloses t28the method, wherein entering the higher power state comprises 29sending, by the doorbell, a third communication from the doorbell to the remote 30computing device (Para[0090] teaches when Button 11 is pressed, it may activate all components, and when streaming data to Smart Device 54 ceases, all components may return to hibernation mode). Motivation to combine as indicated in claim 5. 

  		Regarding claim 10, Fadell in view of Siminoff and Fernandez discloses t9the method of Claim 9, Fadell in view of Siminoff and Fernandez does not explicitly disclose further comprising activating the second wireless 7communication system, by the doorbell, in response to the doorbell receiving a first 8communication from the remote communication device. However, Hwang discloses further comprising activating the second wireless 7communication system, by the doorbell, in response to the doorbell receiving a first 8communication from the remote communication device (para [0032] teaches of the wireless network the doorbell unit may communicate with para [0039] - [0040] teaches of the communication module 310 may receive, at a chime unit, data associated with capturing an image using a camera in a doorbell unit.  and communication module 310 may receive, at the chime unit, the requested one or more images and send  the requested one or more images to a control unit over a data communication network to computing device 125, control unit 120, and/or database 130 over network 115).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for communicating with visitors, and switching from active mode to low-power mode in response to deactivation trigger of Fadell in view of Siminoff and Fernandez with the method of capturing images continuously captured at a predetermined frame rate according to a setting of a user policy  of Hwang in order to provide a system that detects when a person approaches a door and/or presses a doorbell button and providing notification messages upon detecting the person at the door. 

  	Regarding claim 11, Hwang further discloses the method, further comprising sending, by the remote 10communication device, the first communication to the doorbell in response to receiving, 11by the remote communication device, a second communication from the remote computing 12device (Para [0048] - [0050] & figs. 6-7 teaches of data associated with capturing an image using a camera in a doorbell unit may be received, at a chime unit.  The data may be sent over doorbell wiring between the chime unit and the doorbell unit and requested image sent to control unit (610) and computing device (725)). Motivation to combine as indicated in claim 10.

11. 	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2015/0156031 A1) in view of Siminoff et al. (US 2015/0022620 A1) and Fernandez et al. (US 2015/0035987 A1) in further view of Child et al. (US 2017/0109984 A1).

13  	Regarding claim 12, Fadell in view of Siminoff and Fernandez discloses t9the method of Claim 1, Fadell in view of Siminoff and Fernandez does not explicitly disclose, further comprising entering, by the remote 14computing device, a doorbell setting parameter, receiving, by the remote communication 15device, the doorbell setting parameter, sending the doorbell setting parameter from the 16remote communication device to the doorbell, and then updating a doorbell setting in 17response to the doorbell receiving the doorbell setting parameter.
                  However Child discloses, further comprising entering, by the remote 14computing device, a doorbell setting parameter, receiving, by the remote communication 15device, the doorbell setting parameter, sending the doorbell setting parameter from the 16remote communication device to the doorbell, and then updating a doorbell setting in 17response to the doorbell receiving the doorbell setting parameter (Para[0048] teaches of the characteristics of the motion detection data and how such data may be captured, analyzed, determined according to: a setting of a user policy, a user preference (e.g., user related content 195) & Communication module 215 may send, from the chime module 110, the request to the movement detection module 105 over a wired and/or wireless connection 16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use method in which smart devices communicating e.g. video and audio communication, with visitors, of Fadell in view of Siminoff and Fernandez with the method of motion detection data is analyzed based in part on a parameter through the chime module of Child in order to provide a system decreasing visibility of monitoring systems to potential would-be intruders.

	 	Regarding claim 13, Fadell in view of Siminoff and Fernandez discloses 18tththe method of claim 1, Fadell in view of Siminoff and Fernandez does not explicitly disclose, further comprising sending a video from the 19doorbell to the remote communication device, and then sending the video from the remote 20communication device to the remote computing device such that the remote 21communication device communicatively couples the doorbell to the remote computing 22device. 
 	 	However Child discloses , further comprising sending a video from the 19doorbell to the remote communication device, and then sending the video from the remote 20communication device to the remote computing device such that the remote 21communication device communicatively couples the doorbell to the remote computing 22device (Figs. 1 -3 & para[0032], [0037], [0046] – [0047] teaches of the camera module 145 , 210 capturing videos using the camera  in the housing such as doorbell unit (e.g., movement detection module 105), para[0058] teaches communication module 215 may receive a request to capture one or more images and/ or video using the camera in the doorbell unit.  Communication module 215 may send, from the chime module 110, the request to the movement detection module 105 over a wired and/or wireless connection 160.  In response, communication module 215 may receive, at the chime module 110, may send, from the chime module 110, the movement detection data  (image and video) to a control unit 120 over a data communication network, like network 115 and to a computing device 125 over a data communication network, like network 115). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use method in which smart devices communicating e.g. video and audio communication, with visitors, of Fadell in view of Siminoff and Fernandez with the method of motion detection data is analyzed based in part on a parameter through the chime module of Child in order to provide a system decreasing visibility of monitoring systems to potential would-be intruders.
 	Regarding claim 14, Child discloses 23TTTH the method of Claim 13, further comprising sending the video from the 24doorbell to the remote communication device while the doorbell is located outside of the 25building and while the remote communication device is located inside of the building (Para[0053] & figs. 1-2 teaches movement detection module 105 may be installed on an exterior of a structure and the chime module 110 may be installed on an interior of the same structure, an interior of a different structure, on an exterior of a different structure, or at a different position on exterior of the same structure).   Motivation to combine as indicated in claim 13. 

12. 	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2015/0156031 A1) in view of Siminoff et al. (US 2015/0022620 A1) 

 	Regarding claim 17, 3Fadell Fadell discloses a doorbell system configured to be coupled to a building having a wireless 4network (Para[0058], [0357], [0363] –[0369], [0408], [0505] & fig. 1 teaches of doorbell 106 connected to plurality of remotely located devices using a wireless network), the doorbell system comprising: 5a doorbell having a button configured to be pressed by a visitor to notify 6occupants of the building (Para[0054] – [0057] & fig. 1 teaches of doorbell 106 connected to plurality of remotely located devices using a wireless network and can be connected to a smart phone(remote computing device, Para[0054], [0254] & figs. 8a-8c teaches of smart doorbell 106 includes a button 812), a camera configured to capture at least one image (para[0415] teaches detecting presence of visitor by camera sensing), a first 7speaker configured to emit at least one sound (para[0327], [0399] & figs. 8a-8c teaches audio speaker 836 of doorbell 106), a microphone configured to capture 8at least one sound (para[0326]- [0327] & figs. 8a-8c teaches of the microphone 844), and a motion detector configured to detect at least one motion (para[0415] & figs. 8a-8c teaches motion data sensed by the motion sensing component 828 of doorbell 106), 9at least one of the button (Para[0327] & & figs. 8a-8c teaches of the input button ex:812), the camera, the first speaker, the microphone, and the 10motion detector coupled to an outer housing of the doorbell (figs. 8a-8c), wherein the doorbell 11comprises a first wireless communication system and a second wireless 12communication system (Para[0062]- [0063] teaches of the a user can use the portable electronic device (e.g., a smartphone) 166 to send commands over the Internet to the central server or cloud-computing system 164, which then relays the commands to the spokesman nodes in the smart-home environment 100. For example, in the event the home-security system is armed and one of the nodes, either low or high-power, detects movement, then the node can send a corresponding message through the mesh network to the central server or cloud-computing system 164, which processes the message and determines the appropriate response, such as contacting authorities and/or the home owner as well as instructing the network-connected smart devices to enter an alarm mode, which may involve activating lights, sounding audible alarms, etc.); and 15a remote communication device coupled to a power outlet of the building 16and located remotely relative to the doorbell (Para [0057] teaches of the smart wall plugs 100 coupled to power outlet), wherein the remote communication 17device comprises a second speaker configured to emit a sound in response to the 18visitor pressing the button (Para [0254]  the smart doorbell 106 includes a button 812 that, upon being touched, depressed, or otherwise activated, causes an audible, visual, or otherwise detectable audible notification to be broadcasted within the home or a message to be sent to user interfaces of devices within the home or to a mobile device associated with occupants of the home), 20
 	Fadell does not explicitly disclose wherein the first wireless communication system 13consumes less energy per unit of operating time than the second wireless 14communication system; wherein the remote communication device comprises a 19third wireless communication system and a fourth wireless communication system wherein the third wireless communication system consumes less energy per unit 16of operating time than the fourth wireless communication system, wherein at least one of the third wireless communication system and the fourth wireless communication system is 4configured to enable the remote communication device to send a visitor alert to a remote computing device.  However Siminoff discloses wherein the 8first wireless communication system consumes less energy per unit of operating 9time than the second wireless communication system, wherein the third wireless communication system consumes less energy per unit 16of operating time than the fourth wireless communication system.(Para [0046], [0074] - [0076], [0086] [0090] & figs. 12, 14 teaches all hardware components within wireless communication doorbell 61 may live in hibernation until activated and triggers different activation triggers can switch the doorbell from low-power mode to active mode and FIG. 12, Visitor 63 may initiate communication with User 62 by pressing Button 11 on the front face of Wireless Communication Doorbell 61.  Pressing Button 11 may trigger Microcontroller 22 to signal Power Processor 51 to increase the power distribution levels to the rest of the device & FIG. 12 shows the doorbell 61 and smart device 54 coupled via a system network 52 and user’s network 65), 15wherein the third wireless communication system consumes less energy per unit 16of operating time than the fourth wireless communication system (Para [0046], [0074] - [0076], [0086] – [0088] [0090] & figs. 12, 14 teaches the switch from low-power mode to active mode and it’s obvious that increase in power consumes more energy & FIG. 12 shows the doorbell 61 and smart device 54 coupled via a system network 52 and user’s network 65), wherein at least one of the third wireless communication system and the fourth wireless communication system is 4configured to enable the remote communication device to send a visitor alert to a remote computing device (Para [0080] - [0085] & Figs. 12, 15 that the system network 52 can stream live video or still images to smart device 54. User 62 to communicate through smart device 54, allows the user 62 to lock and unlock a door through the use of a smart device application. User 62 receiving notification on their smart device 54 when visitor 63 presses or another trigger on the wireless doorbell 61. User 62 receiving notification on their smart device 54 when visitor 63 presses or another trigger on the wireless doorbell 61.Wireless Communication Doorbell 61 may communicate with Third Party Doorbell Chime 59. Third Party Doorbell Chime 59 may be a stand-alone product or component that may emit an audio chime or message, amongst other functions to User 62 when Button 11 is pressed on Wireless Communication Doorbell 61.  Third party Doorbell Chime 59 may be connected to user’s Network 65, along with Wireless Communication Doorbell 61. Third party Doorbell Chime 59 may take the form of a USB dongle, containing a communications module (e.g. Wi-Fi or Bluetooth), speaker and microphone. USB dongle may act as a Wi-Fi extender, repeater or booster to provide more or better access to User’s Network 65.  USB dongle may contain components, (e.g. found in a Wi-Fi router) capable of receiving wireless signals transmitted from User’s Network 65, amplifying the wireless signal, and then transmitting the boosted signal throughout user 62's location or facility. Para[0092]- [0096] & FIG. 16 further teaches server 53 identifies what Smart Devices 54, web based applications, Third party Doorbell Chimes 59 and other devices may be associated with Wireless Communication Doorbell 61.User 62 may receive Accept/Deny Prompt 56 on smart device 54 or another device associated with Wireless Communication Doorbell 61. Also, the order can be different order than described in fig. 16.  For example, Server 53 may route data to Third Party Doorbell Chime 59 prior to routing data to smart device 54. Also, para[0086]– [0087] & Figs. 12, 14 teaches of third party hardware 58 communicating with user when the visitor 63 presses button 11 of the wireless communication doorbell 61).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use smart devices using the computing system is automatically adjusted based on the analyzing of Fadell with the device for communicating e.g. video and audio communication, with visitors, has processor that is switched from active mode to low-power mode in response to deactivation trigger in order to provide a system in which the power consumption of the electrical system is effectively reduced of Siminoff in order to provide a system in which power management continuously draws power from battery to power wireless communication doorbell while at the same time routing power from spring contacts or connector to battery such that battery is allowed to maintain a constant level of charge.

 		Regarding claim 18, Siminoff further discloses 22tththe doorbell system, wherein the remote communication 23device is communicatively coupled with the wireless network via the fourth wireless 24communication system, and is communicatively coupled with the first wireless 25communication system of the doorbell via the third wireless communication system (FIG. 12-16 shows the doorbell 61 and smart device 54 coupled via a system network 52 and user’s network 65 & Para[0083]  if embedded with a communications module, Third Party Doorbell chime 59 may communicate with Wireless Communication Doorbell 61 via system network. Third Party Doorbell chime 59 may be connected to User's Network 65, along with Wireless Communication Doorbell 61.  Also, Third Party Doorbell chime 59 may take the form of a USB dongle, containing a communications module (e.g. Wi-Fi or Bluetooth), speaker and microphone & Para [0092], [0095] & Fig. 16). Motivation to combine as indicated in claim 18.  

 	Regarding claim 19, Siminoff further discloses 22tth 26tthethe doorbell system, wherein the doorbell is communicatively 27coupled with the wireless network via the second wireless communication system in 28response to receiving a communication from the remote communication device via the first wireless communication system (Para [0092]-[0096] & Fig. 16 teaches third Party Doorbell chime 59 may contain a communication module, input button, speaker and microphone.  Visitor 63 may push Button 11 located on the front face of Wireless Communication Doorbell 61 at Step 302, triggering Wireless Communication Doorbell 61 to transmit data wirelessly to system network 52. Pressing the input button located on Third Party Doorbell chime 59 creates a connection between Wireless Communication Doorbell 61 and Third Party Doorbell chime 59 via System Network 52). Motivation to combine as indicated in claim 18.  

13. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2015/0156031 A1) in view of Siminoff et al. (US 2015/0022620 A1) and Fernandez et al. (US 2015/0035987 A1).

 	Regarding claim 20, Fadell in view of Siminoff discloses the doorbell system of Claim 19. Fadell in view of Siminoff does not explicitly disclose, wherein the doorbell is electrically coupled to an Ethernet cable such that the Ethernet cable electrically powers the doorbell. However, Fernandez discloses wherein the doorbell is electrically coupled to an Ethernet cable such that the Ethernet cable electrically powers the doorbell (para[0047] teaches doorbell unit 230 powered by wired ethernet  (PoE) . It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for communicating with visitors, and switching from active mode to low-power mode in response to deactivation trigger of Fadell in view of Siminoff  with the method for doorbell security  which include may include multiple power supply options of Fernandez in order to provide doorbell security system that can be configured to unlock or lock the door by sending a signal to activate a relay configured to activate or power an unlock/lock mechanism (such as an electrical or motorized unlock/lock mechanism). 
Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425